                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division                      Pr
                                                                              i'W I 2 2019
CARLTON RICHARD COOPER,

                                                                                    :'i!   :k r ctnJRT
        Plaintiff,

V.                                                Civil Action No. 3:19CV628


COLIN D. STOLLE, et al.,

        Defendants.


                                MEMORANDUM OPINION


        By Memorandum Order entered on September 12, 2019, the Court

conditionally        docketed    the   action.      Carlton         Richard    Cooper

requested leave to proceed ^ forma pauperis.                 By Memorandum Order

entered on October 21, 2019, the Court directed Cooper to pay an

initial partial filing fee of $17.07 or state under penalty of

perjury that he did not have sufficient assets to pay such a fee

v/ithin eleven (11) days of the date of entry thereof.                         See 28

U.S.C. § 1915(b)(1).        Cooper has neither paid the initial partial

filing fee nor averred that he cannot pay such a fee.                    Therefore,

Cooper is not entitled to proceed                 forma pauperis.             Cooper's

disregard     of   the   Court's   directives     warrants     dismissal       of    the

action.       Accordingly,       the   action    will   be    dismissed        without

prejudice.

        The Clerk is directed to send a copy of the Memorandum Opinion

to Cooper.

                                                             /sj_
                                       Robert
                                       Kooej  E. Payne
                                          .or United States District Judge
Date:    '"
    mond, Virginia
Richmond, Virg;             ^      '
